Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                                     Case No.: 18-cv-61694-FAM



   DONNA COOPER, on Behalf of Herself and
   all Others Similarly Situated,

                               Plaintiff,

          v.

   FLORIDA FIRST INSURANCE AGENCY,
   LLC,

                             Defendant.


                        MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves for the admission pro hac vice of Blair E. Reed of the law firm

  of Bursor & Fisher, P.A., 1990 N. California Blvd., Suite 940, Walnut Creek, California 94596,

  925-300-4455, for purposes of appearance as co-counsel on behalf of Plaintiff Donna Cooper

  and the putative class in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

  Administrative Procedures, to permit Blair E. Reed to receive electronic filings in this case, and

  in support thereof states as follows:

         1.      Blair E. Reed is not admitted to practice in the Southern District of Florida and is

  a member in good standing of the Bar of the State of California, and the United States District

  Courts for the Northern, Central, Eastern and Southern Districts of California.
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 2 of 7



            2.    Movant, Scott A. Bursor of the law firm of Bursor & Fisher, P.A., 2665 South

  Bayshore Drive, Suite 220, Miami, Florida 33133, 305-330-5512, is a member in good standing

  of the Florida Bar and the United States District Court for the Southern District of Florida, and is

  authorized to file through the Court’s electronic filing system. Movant consents to be designated

  as a member of the Bar of this Court with whom the Court and opposing counsel may readily

  communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

  required to electronically file all documents and things that may be filed electronically, and who

  shall be responsible for filing documents in compliance with the CM/ECF Administrative

  Procedures.

            3.    In accordance with the local rules of this Court, Blair E. Reed has made payment

  of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is attached

  hereto.

            4.    Blair E. Reed, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Blair E. Reed at email address: breed@bursor.com.

            WHEREFORE, Scott Bursor moves this Court to enter an Order allowing Blair E. Reed

  to appear before this Court on behalf of Plaintiff Donna Cooper and the putative class for all

  purposes relating to the proceedings in the above-styled matter and directing the Clerk to provide

  notice of electronic filings to Blair E. Reed.



  Dated: October 9, 2018                           Respectfully submitted,

                                                   BURSOR & FISHER, P.A.

                                                   By:    /s/ Scott A. Bursor
                                                          Scott A. Bursor (SBN 68362)

                                                      2
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 3 of 7




                                     2665 South Bayshore Drive,
                                     Suite 220
                                     Miami, FL 33133
                                     Telephone: (305) 330-5512
                                     Facsimile: (305) 676-9006
                                     Email: scott@bursor.com

                                     Attorneys for Plaintiff




                                        3
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 4 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                                     Case No. 18-cv-61694-FAM



   DONNA COOPER, on Behalf of Herself and
   all Others Similarly Situated,

                               Plaintiff,

          v.

   FLORIDA FIRST INSURANCE AGENCY,
   LLC,

                             Defendant.


                             CERTIFICATION OF BLAIR E. REED

         Blair E. Reed, pursuant to Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys, hereby certifies that (1) I have studied the Local Rules of the United States

  District Court for the Southern District of Florida; and (2) I am a member in good standing of the

  Bar of the State of California, and the United States District Courts for the Northern, Central,

  Eastern and Southern Districts of California.


                                                          /s/ Blair E. Reed
                                                             Blair E. Reed




                                                   4
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 5 of 7



                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2018, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system to all parties of record.


                                              BURSOR & FISHER, P.A.

                                              By:    /s/ Scott A. Bursor
                                              Scott A. Bursor (State Bar No. 68362)
                                              2665 South Bayshore Drive,
                                              Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: scott@bursor.com




                                                 5
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 6 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                                     Case No. 18-cv-61694-FAM


   DONNA COOPER, on Behalf of Herself and
   all Others Similarly Situated,

                               Plaintiff,

          v.

   FLORIDA FIRST INSURANCE AGENCY,
   LLC,

                             Defendant.


                 ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

         THIS CAUSE having come before the Court upon Plaintiff Donna Cooper’s Motion to

  Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of

  Electronic Filing. THE COURT has considered the Motion and has been sufficiently advised. It

  is ORDERED AND ADJUDGED that:

         Plaintiff Donna Cooper’s Motion to Appear Pro Hac Vice, Consent to Designation, and

  Request to Electronically Receive Notices of Electronic Filing is GRANTED. Blair E. Reed

  may appear and participate in this action on behalf of Plaintiff Donna Cooper and the putative

  class. Designated local counsel, Scott A. Bursor, Esq., shall, pursuant to Rule 4 of the Local

  Rules Governing Admission and Practice of Attorneys, be served with all papers in this action

  and ensure counsel who is appearing pro hac vice complies with this Court’s orders and al1

  applicable rules. The Clerk is DIRECTED to add the following email address to the docket, to

  ensure counsel admitted pro hac vice receives all future notices of electronic filing:

  breed@bursor.com.

                                                   6
Case 0:18-cv-61694-FAM Document 10 Entered on FLSD Docket 10/09/2018 Page 7 of 7



          DONE AND ORDERED in Chambers at Miami, Florida, this ______ day of ________,

  2018.

                                                 __________________________________
                                                 FEDERICO A. MORENO
                                                 UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Seltzer
  All Counsel of Record




                                             7
